IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-75,919-01



EX PARTE DAMON ROSHUN MATTHEWS




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 941608-A IN THE
  183RD DISTRICT COURT FROM HARRIS COUNTY


	Per Curiam. 
 
 ORDER


 
	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In April 2004, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Matthews v. State, No. AP-74,936 (Tex. Crim.
App. delivered June 28, 2006) (not designated for publication).
	Applicant presents five allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court adopted the State's proposed findings of fact and conclusions of law
recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Ground for relief five is  procedurally
barred as it should have been raised previously.  Ex parte Gardner, 959 S.W.2d 189, 198-200
(Tex. Crim. App. 1998);  Ex parte Banks, 769 S.W.2d 539, 540 (Tex. Crim. App. 1989).  Therefore,
based upon the trial court's findings and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 29TH DAY OF JUNE, 2011.
 
Do Not Publish